PER CURIAM.
The plaintiffs brought an action for specific performance of an alleged oral renewal of a lease for one year. A summary final judgment for the defendants was entered and plaintiffs appeal.
The appellants rely on S. Lemel, Inc. v. 27th Avenue Farmers Market, Inc., Fla.App.1961, 126 So.2d 167 which held that an oral agreement to execute a renewal lease would be enforced where the tenant remained in possession under the oral agreement, paid the stipulated monthly rent for several months of the renewal term, made substantial improvements upon the leased premises and purchased merchandise and equipment in reliance upon the agreement; and where the lessor continued to retain a rent security deposit.
The chancellor here correctly held that the Lemel decision was inapplicable to the instant situation because it appears without issue that the plaintiff used the security deposit for the last month’s rent of the term provided by the written lease and showed no reliance upon the alleged promise other than the holding over after the term.
Affirmed.